        Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 1 of 18 Page ID #:1




 1   TRACY L. WILKISON
     Acting United States Attorney
 2
     BRANDON D. FOX
 3   Assistant United States Attorney
     Chief, Criminal Division
 4
     STEVEN R. WELK
 5   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 6
     JAMES E. DOCHTERMAN (Cal. Bar No. 256396)
 7   Assistant United States Attorney
     Asset Forfeiture Section
 8
           Federal Courthouse, 14th Floor
 9         312 North Spring Street
           Los Angeles, California 90012
10
           Telephone: (213) 894-2686
11         Facsimile: (213) 894-0142
           E-mail: James.Dochterman@usdoj.gov
12
13                        UNITED STATES DISTRICT COURT
14
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
                                  WESTERN DIVISION
16
17   UNITED STATES OF AMERICA,                  Case No. 2:21-CV-04404
18       Plaintiff,                             VERIFIED COMPLAINT FOR
19                                              FORFEITURE
         v.
20
     $241,634.03 IN FUNDS FROM CITY             18 U.S.C. §§ 981 (a)(1)(A) and (C), and
21   NATIONAL BANK ACCOUNT                      984
22   ENDING IN X2325;
                                                [IRS-CI]
23   $769.66 IN FUNDS FROM CITY
     NATIONAL BANK ACCOUNT
24
     ENDING IN X2694;
25
     $52,000.00 IN FUNDS FROM
26   MIDFIRST BANK ACCOUNT ENDING
27   IN X5941; AND
28
                                            1
         Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 2 of 18 Page ID #:2




 1   $1,500.00 IN FUNDS FROM MIDFIRST
     BANK ACCOUNT ENDING IN X5071,
 2
 3           Defendants.
 4
 5
 6           Plaintiff United States of America brings this claim against the defendant bank
 7   funds described more specifically below, and alleges as follows:
 8                                JURISDICTION AND VENUE
 9           1.    The government brings this in rem forfeiture action pursuant to 18 U.S.C.
10   §§ 981(a)(1)(A) and (C) and 984 on the grounds that the defendant funds represent
11   proceeds of or were involved in one or more violations of 18 U.S.C. §§ 1343 (Wire
12   Fraud), 1349 (Conspiracy to Commit Wire and Bank Fraud), and 1956(a) and (h)
13   (Money Laundering and Conspiracy to Commit Money Laundering).
14           2.    This Court has jurisdiction over the matter under 28 U.S.C. §§ 1345 and
15   1355.
16           3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.
17                                  PERSONS AND ENTITIES
18           4.    The plaintiff in this action is the United States of America.
19           5.    The defendants in this action are $241,634.03 in funds seized from the City
20   National Bank account ending in x2325, held in the name of the E/H Group –
21   Worldwide, Inc, aka “EMCO/Hanover,” a Florida corporation (“E/H Group”) (“E/H
22   Group-CNB x2325”); $769.66 in funds seized from the City National Bank account
23   ending in x2694, held in the name of Bruce Willard Barren (“Barren”) (“Barren-CNB
24   x2694”); $52,000.00 in funds seized from the MidFirst Bank1 account ending in x5941,
25
     1
       In 2016, 1st Century Bank merged into MidFirst Bank. While the business of 1st
26
     Century Bank continues to operate under the 1st Century brand as a division of MidFirst
27   Bank, the seized accounts associated with 1st Century will be referred to as accounts
     from MidFirst Bank as indicated on the seizure warrant.
28
                                                   2
         Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 3 of 18 Page ID #:3




 1   held in the name of E/H Group (“E/H Group-MFB x5941”); and $1,500.00 in funds
 2   seized from the MidFirst Bank account ending in x5071, held in the name of Barren
 3   (“Barren-MFB x5071”) (collectively, the “defendant funds”) seized on July 2 and 14,
 4   2020, pursuant to federal seizure warrants. Barren asserts that he is the president of E/H
 5   Group. Although incorporated in Florida, E/H Group operates from Los Angeles,
 6   California and holds bank accounts under a Los Angeles, California address. Plaintiff is
 7   informed and believes that it is not registered with the State of California as a foreign
 8   corporation.
 9         6.       The defendant funds are in the custody of the Internal Revenue Service-
10   Criminal Investigation (“IRS-CI”), where they shall remain subject to this Court’s
11   jurisdiction during the pendency of this action.
12         7.       The interests of the E/H Group, Barren, may be adversely affected by these
13   proceedings. The government is not seeking to forfeit any interest of City National
14   Bank, MidFirst Bank, the State of Arizona, the State of Maine, the Commonwealth of
15   Massachusetts, the State of Ohio, the State of Washington, or the State of West Virginia.
16                                       BACKGROUND
17         8.       The Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”)
18   is a federal law enacted around March 2020. The CARES Act was enacted to provide
19   emergency financial assistance to millions of Americans who suffered economic effects
20   caused by the COVID-19 pandemic. Among the forms of relief provided by the CARES
21   Act was the allocation of substantial federal funding for forgivable loans to be provided
22   to small businesses for job retention and certain other expenses, and enhancement of
23   state unemployment insurance benefits for individuals.
24   Economic Injury Disaster Loan Program
25         9.       The CARES Act expanded the SBA’s long-standing Economic Injury
26   Disaster Loan Program (“EIDL program”) which has traditionally provided assistance to
27   businesses located in regions affected by declared disasters. Under the CARES Act
28
                                                  3
         Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 4 of 18 Page ID #:4




 1   expansion, the EIDL program allowed small businesses, nonprofit organizations, and
 2   certain U.S. agricultural businesses that suffered substantial economic injury as a result
 3   of the COVID-19 pandemic to apply for funding under the COVID-19 EIDL program,
 4   which provided working capital loans of up to $150,000, amortized for up to a 30-year
 5   term at a low interest rate, with payments deferred for one year. The amount of each
 6   particular loan was determined in part on information provided by the applicant about
 7   the business’ employees, revenue and cost of goods. Approval of a COVID-19 EIDL
 8   program loan was based on a credit score that was calculated without the usual
 9   requirement of a first-year tax return or proof that the business was incapable of
10   obtaining credit elsewhere. A business that applied for a COVID-19 EIDL program loan
11   could also apply for up to a $10,000 advance that would be funded within days of
12   approval in the form of a grant that did not have to be repaid regardless whether the loan
13   was approved.
14         10.    Each business that applied for a COVID-19 EIDL program loan was
15   required to make certain affirmative certifications regarding eligibility, under penalty of
16   perjury. The application process included an explicit warning that the SBA would rely
17   on the applicant’s self-certification of eligibility in awarding any requested advance.
18   COVID-19 EIDL applications were submitted directly to and processed by the Small
19   Business Administration (“SBA”) with support from a government contractor. Once a
20   loan was approved, the SBA would deposit COVID-19 EIDL funds directly to the
21   business bank account that the applicant identified in the EIDL application. Following
22   SBA EIDL funding approval, a loan applicant could alter the original bank routing and
23   account information provided in its original application, causing approved EIDL funds to
24   be re-routed to a different account recipient.
25   CARES Act Unemployment Benefit Program
26         11.    In addition to the EIDL Program described immediately above, the CARES
27   Act amended certain provisions of the Emergency Unemployment Insurance
28
                                                  4
           Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 5 of 18 Page ID #:5




 1   Stabilization and Access Act (EUISAA). The amendments provided emergency
 2   administrative grants to states for unemployment benefits and temporarily modified state
 3   unemployment compensation laws to allow states to use included provisions that
 4   authorized federal funding of state unemployment benefits to compensate workers who
 5   were not ordinarily eligible for unemployment benefits.
 6           12.   While the provisions of the CARES Act and the EUISAA maintained the
 7   fundamental eligibility requirements of the Federal-State unemployment insurance
 8   program, each state was responsible for ensuring that only eligible individuals received
 9   benefits and implementing strategies and tools to prevent, detect, and recover fraudulent
10   payments. Nevertheless, fraudulent remote and imposter claims so overwhelmed the
11   states that in August 2020, the Department of Labor published guidance to assist states
12   in their efforts to prevent and detect unemployment insurance-related fraud and identity
13   theft, and recover fraudulently-obtained overpayments.2
14           13.   Plaintiff alleges that the defendant funds represent a combination of
15   fraudulently-obtained state unemployment insurance benefits paid by Arizona, Maine,
16   Massachusetts, Ohio, Washington, and West Virginia, and fraudulently-obtained SBA
17   EIDL funds deposited into, withdrawn from, and transferred among, the E/H Group and
18   Barren-controlled City National Bank and MidFirst Bank accounts, including the
19   accounts from which the defendant funds were seized.
20                           FACTS SUPPORTING FORFEITURE
21           14.   On June 26, 2020, a City National Bank (“CNB”) investigator advised IRS-
22   CI Special Agent (“SA”) Remoun Karlous (“Karlous”) of suspicious activity that CNB
23   had detected involving E/H Group-CNB x2325 and Barren-CNB x2694. Specifically,
24   the CNB investigator told SA Karlous that the State of Washington and the
25   Commonwealth of Massachusetts had made multiple deposits of unemployment
26   insurance benefit funds for the benefit for individuals not associated with those accounts.
27
     2
         Unemployment Insurance Program Letter No. 28-20 (Dep’t of Labor Aug. 31, 2020).
28
                                                  5
           Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 6 of 18 Page ID #:6




 1   The CNB investigator also advised that E/H Group-CNB x2325 received deposits of
 2   proceeds from three SBA EIDL loans, totaling approximately $350,000. SA Karlous
 3   reviewed CNB’s documentation and discovered multiple apparently fraudulent deposits
 4   to Barren-CNB x2694 and E/H Group-CNB x2325, and subsequent movement of those
 5   funds to other accounts.
 6   Activity Involving Fraudulently-obtained State Unemployment Benefits and SBA
 7   EIDL Deposits
 8            15.   On or about April 29, 2020, the IRS deposited $8,307.00 to E/H Group-
 9   CNB x2325, described as “IRS TREAS 310 TAX REF” (indicating that the payment
10   was a tax refund), for a beneficiary identified with the initials LI,3 who was not an
11   account holder of the account.
12            16.   The May beginning balance in E/H Group-CNB x2325 was approximately
13   $9,497.00. The May 2020 bank statement for E/H Group-CNB x2325 showed that the
14   account received four (4) deposits of state unemployment benefits totaling $26,765.00,
15   for beneficiaries who were not E/H Group. All four (4) deposits are believed to have
16   constituted fraudulently-obtained unemployment insurance benefit payments.
17            17.   On or about May 13, 2020, the State of Washington deposited:
18   (a) $10,710.00 to E/H Group-CNB x2325, described as “WA ST EMPLOY SEC UI
19   BENEFIT,” for a beneficiary identified with the initials BT; and (b) an additional
20   $9,920.00 to E/H Group-CNB x2325, described as “WA ST EMPLOY SEC UI
21   BENEFIT,” for a beneficiary identified with the initials MT. Neither beneficiary was an
22   account holder for that account.
23            18.   On or about May 20, 2020, the State of Maine made two (2) deposits
24   totaling $6,135.00 to E/H Group-CNB x2325, both described as “MAINE DEPT
25   LABOR UNEMP COMP,” for a beneficiary identified with the initials KW, who was
26   not an account holder for that account.
27
     3
         Victim names appear as initials in this complaint.
28
                                                   6
           Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 7 of 18 Page ID #:7




 1           19.   The April and May 2020 deposits to E/H Group-CNB x2325 by
 2   Washington, Maine, and the IRS totaled approximately $35,072.00. On May 21, 2020,
 3   Barren deposited check #101 drawn from the Barren-CNB x2694 account for $10,000.00
 4   into the E/H Group-CNB x2325 account. At the end of May, the E/H Group-CNB
 5   x2325 account balance was only $410.17.
 6           20.   The June 2020 bank statement for E/H Group-CNB x2325 account showed
 7   six (6) deposits of state unemployment insurance benefits totaling approximately
 8   $41,257.00 for beneficiaries who were not E/H Group.
 9           21.   On or about June 8, 2020, the State of Arizona deposited $7,272.00 to E/H
10   Group-CNB x2325, described as “BENEFITPAY,” for a beneficiary identified with the
11   initials MLS, who was not an account holder for that account.
12           22.   On or about June 8, 2020, the State of West Virginia (identified as
13   “WORKFORCE WV”) deposited $7,138.00 to E/H Group-CNB x2325, described as
14   “PUABENEFIT,” for a beneficiary identified with the initials NSS, who was not an
15   account holder for that account.
16           23.   On or about June 11, 2020, the State of Arizona deposited $7,989.00 to E/H
17   Group-CNB x2325, described as “BENEFITPAY,” for a beneficiary identified with the
18   initials EJR, who was not an account holder for that account.
19           24.   On or about June 17, 2020, the State of Arizona deposited $717.00 to E/H
20   Group-CNB x2325, described as “BENEFITPAY,” for a beneficiary identified with the
21   initials WJC, who was not an account holder for that account.
22           25.   On or about June 18, 2020, the State of Ohio (identified as “ODJFS-PUA”)4
23   deposited $9,435.00 to E/H Group-CNB x2325, described as “FEDERAL,” for a
24   beneficiary identified with the initials TM, who was not an account holder for that
25   account.
26
27
     4
         Available online at https://pua.unemployment.ohio.gov/Claimant/Core/Login.ASPX.
28
                                                  7
         Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 8 of 18 Page ID #:8




 1         26.   On or about June 18, 2020, the State of Arizona deposited $8,706.00 to E/H
 2   Group-CNB x2325, described as “BENEFITPAY,” for a beneficiary identified as “Bruce
 3   W. Barren.” Barren, who is not a resident of Arizona, benefited personally from this
 4   fraudulent unemployment insurance deposit made in his name, pursuant to the fraud
 5   scheme described herein. In total, the four above-described fraudulently-obtained
 6   Arizona unemployment benefit deposits totaled $24,684.00.
 7         27.   The June 2020 bank statement for E/H Group-CNB x2325 account showed
 8   three (3) deposits of SBA EIDL funds totaling approximately $342,500.00 for
 9   beneficiaries who were not E/H Group.
10         28.   On or about June 18, 2020, the SBA deposited $149,900.00 in EIDL funds
11   to E/H Group-CNB x2325 for the beneficiary “Terra Gold Farms, Inc,” which was not
12   an account holder for that account.
13         29.   On or about June 19, 2020, the SBA deposited $42,700.00 in EIDL funds to
14   E/H Group-CNB x2325 for the beneficiary “Clemmons Potatoe Farms,” which was not
15   an account holder for that account.
16         30.   On or about June 24, 2020, the SBA deposited $149,900.00 in EIDL funs to
17   E/H Group-CNB x2325for the beneficiary “Eye Specialist Group,” which was not an
18   account holder for that account.
19         31.   The June 2020 ending balance in E/H Group-CNB x2325 was
20   approximately $152,664.03. Between June 8, 2020, and June 23, 2020, the E/H Group
21   withdrew approximately $237,106.00 through the payment of the following nine (9)
22   checks in excess of $2,000 and three (3) wire transfers in the following amounts, to
23   unknown payees:
24         a.    On June 8, 2020, Check No. 192 for $2,050.00;
25         b.    On June 9, 2020, Check No. 193 for $5,000.00;
26         c.    On June 10, 2020, Check No. 194 for $5,769.60;
27         d.    On June 12, 2020, Check No. 196 for $5,000.00;
28
                                                 8
         Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 9 of 18 Page ID #:9




 1         e.     On June 12, 2020, Check No. 198 for $5,812.60;
 2         f.     On June 16, 2020, Check No. 199 for $5,769.60;
 3         g.     On June 19, 2020, Check No. 204 for $6,964.80;
 4         h.     On June 19, 2020, Check No. 205 for $8,700.00;
 5         i.     On June 22, 2020, Check No. 208 for $33,840.00;
 6         j.     On June 19, 2020, Domestic Wire for $89,000.00;
 7         k.     On June 22, 2020, Domestic Wire for $9,200.00; and
 8         l.     On June 23, 2020, Domestic Wire for $60,000.00.
 9        This pattern of large outbound transfers closely following the receipt of EIDL
10   funds is indicative of the redistribution of fraudulently-obtained funds to others for the
11   purpose of disguising the nature, scope, ownership, location and control of the proceeds
12   of the underlying fraud.
13         32.    On June 26, 2020, City National Bank froze E/H Group-CNB x2325 and
14   Barren-CNB x2694. That same day, SBA attempted to deposit $45,600.00 in EIDL
15   funds to E/H Group-CNB x2325 for the beneficiary “Brad S. Patt Farms,” but City
16   National Bank blocked the deposit as a result of the freeze. The application for the
17   blocked SBA EIDL loan application was purportedly submitted by and for the benefit of
18   an individual with the initials BP. However, BP advised SA Karlous that he was a
19   medical doctor residing in Texas, and he neither submitted an application for the loan
20   nor authorized the submission of an EIDL loan application in his name. BP further
21   advised that that he did not authorize any funds payable to him to be deposited into an
22   account at City National Bank. BP stated that he did not know Bruce Barren, had never
23   heard of the E/H Group-Worldwide Inc., and did not authorize either party to receive any
24   funds from the SBA on his behalf. The SBA EIDL deposit beneficiary “Brad S. Patt
25   Farms” was not an account holder for the account into which the funds were to be
26   deposited.
27
28
                                                  9
        Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 10 of 18 Page ID #:10




 1         33.   On July 2, 2020, SA Karlous interviewed Barren in Los Angeles,
 2   California, regarding the fraudulent activity involving E/H Group-CNB x2325 and
 3   Barren-CNB x2694 (opened by Barren and held by E/H Group and Barren, respectively).
 4   Barren denied that the SBA EIDL funds and state unemployment funds deposited into
 5   E/H Group-CNB x2325 and Barren-CNB x2694 were related to fraudulent activity.
 6   Barren admitted, however, that he had worked on some SBA business loan applications
 7   brokered by a Florida man who Barren identified as Irwin Hyman (“Hyman”). Barren
 8   further admitted that Hyman paid Barren twenty percent (20%) of distributed loans in
 9   exchange for Barren helping Hyman secure the SBA loans on behalf of other alleged
10   SBA loan applicants. Barren claimed that Hyman maintained an office in Florida, but
11   Barren could not provide a street address for Hyman and claimed that he never sent or
12   received physical mail or packages to/from Hyman from any known physical address.
13   Instead, Barren claimed that he communicated with Hyman by email at
14   irwinhyman011@gmail.com, or by an unknown telephone number.
15         34.   Following the interview with Barren, SA Karlous served a subpoena on
16   Google for subscriber information related to irwinhyman011@gmail.com and learned
17   that the email was created using a computer with an internet protocol (or “IP”) address of
18   “197.242.114.123.” SA Karlous traced the IP address to the internet service provider
19   “Spectranet,” located in Lagos, Nigeria. Google also advised that the recovery SMS
20   telephone number on the irwinhyman011@gmail.com email account was +234-
21   8038435662, which also traced to Nigeria. Based on his training and experience, SA
22   Karlous knew that fraudsters use Google’s services to create temporary email addresses
23   from which they operate fraud schemes in the United States, managed remotely from
24   Nigeria. Hyman is believed to be a fictitious identity created to promote the fraudulent
25   SBA loan and state unemployment benefit scheme with the active cooperation of Barren
26   and E/H group.
27
28
                                                10
          Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 11 of 18 Page ID #:11




 1           35.   During the July 2, 2020 interview, SA Karlous showed Barren a printed list
 2   of E/H Group-CNB x2325 deposits believed to be proceeds of fraudulent activity.
 3   Barren admitted that each of the following entries represented a deposit to E/H Group-
 4   CNB x2325 pursuant to Barren’s arrangement with Hyman to obtain and redistribute
 5   SBA loan and state unemployment benefit funds:
 6          Transaction Transaction
 7   #      Date        Type              Beneficiary      Amount       Source/Payor
     1.     4/29/2020    TAX REF          “LI”             $8,307.00    IRS TREAS 310
 8
 9   2.     5/13/2020    UI BENEFIT       “BT”             $10,710.00 WA ST EMPLOY
                                                                      SEC
10
     3.     5/13/2020    UI BENEFIT       “MT”             $9,920.00    WA ST EM PLOY
11
                                                                        SEC
12
     4.     5/20/2020    UNEMP            “KW”             $1,935.00    Maine Dept Labor
13                       COMP
14
     5.     5/20/2020    UNEMP            “KW”             $4,200.00    Maine Dept Labor
15                       COMP
16   6.     6/8/2020     PUABENEFIT “NS”                   $7,138.00    WORKFORCE WV
17
     7.     6/8/2020     BENEFITPAY “MS”                   $7,272.00    STATE OF
18                                                                      ARIZONA
19   8.     6/11/2020    BENEFITPAY “ER”                   $7,989.00    STATE OF
20                                                                      ARIZONA
21   9.     6/17/2020    BENEFITPAY “WC”                   $717.00      STATE OF
22                                                                      ARIZONA

23   10. 6/18/2020       FEDERAL          “TM”             $9,435.00    ODJFS-PUA
24   11. 6/19/2020       MISC PAY         CLEMMONS $42,700.00 SBAD TREAS 310
25                                        POTATOE
                                          FARMS
26
     12. 6/26/2020       MISC PAY         BRAD S.          $45,600.00 SBAD TREAS 310
27                                        PATT
28
                                                 11
          Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 12 of 18 Page ID #:12




 1                                         FARMS
 2
 3           36.   Despite being identical in nature to the deposits he admitted he had worked
 4   on with “Hyman,” and despite having been identified as the direct beneficiary for
 5   unemployment benefits received from Arizona (a state where he is not a resident),
 6   Barren marked each of the following wire transfers into the account with a question
 7   mark “?,” suggesting that he was unable or unwilling to provide information about the
 8   transfers:
 9          Transaction Transaction
     #      Date        Type               Beneficiary    Amount         Source/Payor
10
     1.     6/18/2020    MISC PAY          Terra Gold     $149,900.00 SBAD TREAS 310
11                                         Farms, Inc
12
     2.     6/18/2020    BENEFITPAY BRUCE W               $8,706.00      STATE OF
13                                  BARREN                               ARIZONA
14   3.     6/24/2020    MISC PAY          Eye            $149,900.00 SBAD TREAS 310
15                                         Specialist
                                           Group L
16
17   Fraudulent State Unemployment Benefits and SBA EIDL Deposits Made to
18   Barren-City National Bank Account x2694
19           37.   The May 2020 bank statement for the Barren-CNB x2694 account showed
20   eleven (11) deposits of state unemployment insurance benefits totaling approximately
21   $23,140.00, for beneficiaries who were not the account holder.
22           38.   On or about May 13, 2020, the State of Washington deposited $10,710.00.
23   to Barren-CNB x2694, described as “WA ST EMPLOY SEC UI BENEFIT,” for a
24   beneficiary identified with the initials VH, who was not an account holder for that
25   account.
26           39.   On or about May 22, 2020, The Commonwealth of Massachusetts
27   (identified as “MA DUA”) made ten (10) deposits totaling $12,430.00 to Barren-CNB
28
                                                 12
          Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 13 of 18 Page ID #:13




 1   x2694. All ten deposits, which were in amounts of $823.00 or $1,423.00, were
 2   described as “MA DUA CARES ACT,” for a beneficiary identified with the initials
 3   RMA, who was not an account holder for that account.
 4           40.   The May 2020 bank statement for Barren-CNB x2694 showed a beginning
 5   May balance of $19.81. In May 2020, Washington and Massachusetts unemployment
 6   deposits added approximately $23,140.00 to the account. In May 2020 Barren withdrew
 7   approximately $22,030.15 from Barren-CNB x2694, leaving a month-end balance of
 8   $1,129.66.
 9           41.   On or about June 18, 2020, the State of Ohio (identified as “ODJFS-PUA”)
10   deposited $7,890.00 to Barren-CNB x2694, described as “FEDERAL,” for a beneficiary
11   identified with the initials SM, who was not an account holder for that account. This
12   deposit of fraudulently-obtained state unemployment insurance funds to Barren-CNB
13   x2694 occurred on the same day as another Ohio unemployment deposit made to E/H
14   Group-CNB x2325 (discussed above), suggesting a relationship between the two
15   accounts in furtherance of the Barren and E/H Group fraud scheme.
16           42.   During the July 2, 2020 interview, SA Karlous showed Barren a printed list
17   of Barren-CNB x2694 deposits believed to be proceeds of the fraudulent activity
18   described above. Barren admitted that each of the following entries represented deposits
19   to Barren-CNB x2694 pursuant to Barren’s arrangement with Hyman to obtain and
20   redistribute SBA loan and state unemployment benefit funds:
21          Transaction Transaction
     #      Date        Type              Beneficiary      Amount       Source/Payor
22
     1.     5/13/2020    UIBENEFIT        “VH”             $10,710.00 WA ST EMPLOY
23                                                                    SEC
24
     2.     5/22/2020    CARES ACT        “RA”             $1,423.00    MA DUA
25
     3.     5/22/2020    CARES ACT        “RA”             $1,423.00    MA DUA
26
27   4.     5/22/2020    CARES ACT        “RA”             $823.00      MA DUA
28
                                                 13
          Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 14 of 18 Page ID #:14




 1
     5.     5/22/2020    CARES ACT         “RA”            $1,423.00     MA DUA
 2
     6.     5/22/2020    CARES ACT         “RA”            $1,423.00     MA DUA
 3
     7.     5/22/2020    CARES ACT         “RA”            $1,423.00     MA DUA
 4
 5   8.     5/22/2020    CARES ACT         “RA”            $1,423.00     MA DUA
 6   9      5/22/2020    CARES ACT         “RA”            $823.00       MA DUA
 7   10. 5/22/2020       CARES ACT         “RA”            $823.00       MA DUA
 8
     11. 5/22/2020       CARES ACT         “RA”            $1,423.00     MA DUA
 9
     12. 6/15/2020       FEDERAL           “SM”            $7,890.00     ODJFS-PUA
10
11           43.   On July 2, 2020, the Honorable Gail Standish, United States Magistrate
12   Judge, issued a seizure warrant for funds on deposit in E/H Group-CNB x2325 and
13   Barren-CNB x2694. The execution of the warrant resulted in the seizure of $241,634.03
14   from E/H Group-CNB, and $769.66 from Barren-CNB x2694.
15   Fraudulent SBA EIDL Deposits Were Made to E/H Group-MidFirst Bank Account
16   x5941 and Barren-MidFirst Bank Account x5071
17           44.   During the July 2, 2020 interview, Barren admitted that he had recently
18   opened two more bank accounts at 1st Century Bank, a subsidiary of MidFirst Bank, in
19   Los Angeles, CA, on June 30, 2020 (E/H Group-MFB x5941 – held in the name of E/H
20   Group; and Barren-MFB x5071 – held in the name of Barren). Barren further admitted
21   that he provided the MidFirst Bank account numbers to “Hyman” for the purpose of
22   continuing their loan redistribution scheme.
23           45.   According to records obtained from MidFirst Bank, on or about July 8,
24   2020, the SBA deposited EIDL funds totaling $61,500.00 to E/H Group-MFB x5941 for
25   a beneficiary identified as “Wietin Services,” which was not an account holder for that
26   account. SBA records confirmed this deposit.
27
28
                                                  14
        Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 15 of 18 Page ID #:15




 1         46.    The SBA loan application records show that Wietin Services purported to
 2   be a sole proprietorship that was 100% owned by an individual identified by the initials
 3   KW, who purported to operate the business from a residential address in O’Fallon,
 4   Missouri. A public records search confirmed that while KW lived at the residential
 5   address in O’Fallon, Missouri listed in the application, neither the EIDL applicant’s
 6   purported telephone number nor the provided email address was associated with KW.
 7   Instead, the telephone number traced to a business Voice-Over-IP (“VOIP”) telephone
 8   number at “Charter Fiberlink,” and the business address associated with this telephone
 9   number is actually an automobile dealership in Ballwin, Missouri.
10         47.    As is consistent with the Barren and E/H Group fraud scheme, there is no
11   association between the purported beneficiary (Wieten Services) and Bruce Barren or
12   E/H Group.
13         48.    On July 9, 2020, Barren executed two withdrawals from E/H Group-MFB
14   x5941, the first being an outgoing international wire transfer for approximately
15   $7,200.00 to an unknown recipient in Sierra Leone, West Africa; and the second being a
16   transfer of $1,500.00 from E/H Group-MFB x5941 to Barren- MFB x5071. The latter
17   transfer is consistent with Barren’s prior admission that he took a 20% “fee” to fulfil his
18   agreement with Hyman to redistribute loan deposits made to E/H Group and Barren
19   accounts.
20         49.    On or about July 10, 2020, MidFirst Bank placed a temporary freeze on E/H
21   Group-MFB x5941 and Barren- MFB x5071, blocking additional transactions.
22         50.    On July 14, 2020, the Honorable Steve Kim, United States Magistrate
23   Judge, issued a federal seizure warrant for funds on deposit in E/H Group-MFB x5941
24   and Barren-MFB x5071, resulting in the seizure of $52,000.00 and $1,500.00,
25   respectively.
26
27
28
                                                 15
        Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 16 of 18 Page ID #:16




 1                                     CLAIM FOR RELIEF
 2         51.    Based on the above, plaintiff alleges that the defendant funds constitute or
 3   are traceable to proceeds of one or more violations of, or a conspiracy to commit one or
 4   more violations of 18 U.S.C. §§ 1343 (wire fraud) and 1349 (Conspiracy to Commit
 5   Wire and Bank Fraud), both of which are specified unlawful activities as defined in 18
 6   U.S.C. §§ 1956(c)(7)(A) and/or 1961(1)(B). Plaintiff further alleges that the defendant
 7   funds were involved in one or more actual or attempted violations of 18 U.S.C.
 8   § 1956(a) and (h). The defendants are therefore subject to forfeiture pursuant to 18 USC
 9   § 981(a)(1)(A) and (C). In addition, to the extent that the defendants are not the actual
10   monies directly traceable to the illegal activity identified herein, plaintiff alleges that the
11   defendants are identical property found in the same account or place as the property
12   involved in the specified offense, rendering the defendants subject to forfeiture pursuant
13   to 18 U.S.C. § 984.
14         WHEREFORE, plaintiff United States of America prays:
15         (a) that due process issue to enforce the forfeiture of the defendant funds;
16         (b) that due notice be given to all interested parties to appear and show cause why
17   forfeiture should not be decreed;
18   ///
19   ///
20   ///
21
22
23
24
25
26
27
28
                                                   16
        Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 17 of 18 Page ID #:17




 1         (c) that this Court decree forfeiture of the defendants to the United States of
 2   America for disposition according to law; and
 3         (d) for such other and further relief as this Court may deem just and proper,
 4   together with the costs and disbursements of this action.
 5   Dated: May 27, 2021                    TRACY L. WILKISON
                                            Acting United States Attorney
 6
                                            United States Attorney
 7                                          BRANDON D. FOX
                                            Assistant United States Attorney
 8
                                            Chief, Criminal Division
 9                                          STEVEN R. WELK
                                            Assistant United States Attorney
10                                          Chief, Asset Forfeiture Section
11
                                              /s/ James E. Dochterman
12                                          JAMES E. DOCHTERMAN
13                                          Assistant United States Attorney
                                            Asset Forfeiture Section
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 17
Case 2:21-cv-04404 Document 1 Filed 05/27/21 Page 18 of 18 Page ID #:18
